Bruce Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421

West Linn, OR 97068
503-621-6633

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF OREGON
DONNA HANN, Case No. 6:18-cv-00577-BR
Plaintiff,
vs. ORDER

COMMISSIONER of Social Security,

Defendant.

 

Pursuant to 42 U.S.C. § 406(b), it is hereby ORDERED that an attorney fee in the amount
of $20,139.45 is awarded directly to Plaintiffs attorney. The amount previously awarded under the
Equal Access to Justice Act has already been deducted in arriving at the present 406(b) fee of
$20,139.45. It is further ordered that Defendant shall issue a check in the amount of $20,139.45, less
any user fee, make it payable to Plaintiff's attorney Bruce Brewer, and mail it to him at PO Box 421,
West Linn, OR 97068. Any amount withheld after all administrative and court attorneys fees have

been paid shall be released to Plaintiff.

ORDERED this | go day of November, 2019.

The Honorable Anna J. Brown
U.S District Court Judge

Presented by: bunier”

Bruce W. Brewer, OSB No. 925581

 

 

 

ORDER - Page 1
